       Case 1:15-cv-01756-KPF Document 317 Filed 06/15/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GEO-GROUP COMMUNICATIONS, INC.,

                          Plaintiff,
                                                           15 Civ. 1756 (KPF)
                   -v.-
                                                    ORDER GRANTING REQUEST
 VIPIN SHAH,                                         FOR PRO BONO COUNSEL

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Defendant has filed an Application for the Court to Request Counsel.

(Dkt. #314). For the following reasons, Defendant’s application is granted.

However, given the late date of Defendant’s request and the current trial date,

Defendant should prepare for trial and should not expect pro bono to be located

in time to conduct the bench trial on his behalf.

                                  LEGAL STANDARD

      The in forma pauperis statute provides that the courts “may request an

attorney to represent any person unable to afford counsel.” 28 U.S.C.

§ 1915(e)(1). Unlike in criminal cases, in civil cases, there is no requirement

that courts supply indigent litigants with counsel. Hodge v. Police Officers, 802

F.2d 58, 60 (2d Cir. 1986). Instead, the courts have “broad discretion” when

deciding whether to grant an indigent litigant’s request for representation. Id.

Even if a court does believe that a litigant should have a lawyer, under the in

forma pauperis statute, a court has no authority to “appoint” counsel, but

instead, may only “request” that an attorney volunteer to represent a litigant.

Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301-10 (1989).
       Case 1:15-cv-01756-KPF Document 317 Filed 06/15/21 Page 2 of 4




Moreover, courts do not have funds to pay counsel in civil matters. Courts

must therefore grant applications for counsel sparingly, and with reference to

public benefit, in order to preserve the “precious commodity” of volunteer-

lawyer time for those litigants whose causes are truly deserving. Cooper v.

A. Sargenti Co., Inc., 877 F.2d 170, 172-73 (2d Cir. 1989).

      In Hodge, the Second Circuit set forth the factors a court should consider

in deciding whether to grant a litigant’s request for counsel. 802 F.2d at 61-

62. Of course, the litigant must first demonstrate that he or she is indigent,

see Terminate Control Corp. v. Horowitz, 28 F.3d 1335, 1341 (2d Cir. 1994), for

example, by successfully applying for leave to proceed in forma pauperis. The

court must then consider whether the litigant’s claim “seems likely to be of

substance” — “a requirement that must be taken seriously.” Id. at 60-61. If

these threshold requirements are met, the court must next consider such

factors as:

      the indigent’s ability to investigate the crucial facts, whether
      conflicting evidence implicating the need for cross-examination will
      be the major proof presented to the fact finder, the indigent’s
      ability to present the case, the complexity of the legal issues[,] and
      any special reason in that case why appointment of counsel would
      be more likely to lead to a just determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider,

including litigant’s efforts to obtain counsel). In considering these factors,

district courts should neither apply bright-line rules nor automatically deny

the request for counsel until the application has survived a dispositive motion.

See Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir. 1997). Rather, each

application must be decided on its own facts. See Hodge, 802 F.2d at 61.


                                         2
       Case 1:15-cv-01756-KPF Document 317 Filed 06/15/21 Page 3 of 4




                                  DISCUSSION

      Defendant filed a Request to Proceed in Forma Pauperis (IFP)

simultaneously with the instant application, which the Court granted. (See

Dkt. #313, 316). Defendant therefore qualifies as indigent.

      The Court finds that the Hodge factors weigh in favor of the appointment

of counsel. For example, this case has been set for a bench trial (see Dkt.

#310), and therefore the appointment of counsel will assist with, inter alia,

Defendant’s “ability to present the case” at trial. Hodge, 802 F.2d at 61. This

case involves a complicated series of transactions and disputes arising out of

Plaintiff’s motion to enforce an arbitration award against non-party Jaina. In

sum, Plaintiff alleges that Defendant improperly transferred more than

$600,000 in funds from Jaina to his personal bank accounts. Plaintiff brings

claims pursuant to §§ 273, 273-a, and 274 of the New York Debtor & Creditor

Law. Due to the complex factual issues that must be resolved at trial, in this

case, representation would “lead to a quicker and more just result by

sharpening the issues and shaping examination.” Id.

                                 CONCLUSION

      For the foregoing reasons, Defendant’s Application for the Court to

Request Counsel is granted. The Court advises Defendant that there are no

funds to retain counsel in civil cases and the Court relies on volunteers. Due

to a scarcity of volunteer attorneys, a lengthy period of time may pass before

counsel volunteers to represent Defendant. Nevertheless, this litigation will

progress at a normal pace. If an attorney volunteers, the attorney will contact



                                        3
       Case 1:15-cv-01756-KPF Document 317 Filed 06/15/21 Page 4 of 4




Defendant directly. There is no guarantee, however, that a volunteer attorney

will decide to take the case, and plaintiff should be prepared to proceed with

the case pro se. Of course, if an attorney offers to take the case, it is entirely

Defendant’s decision whether to retain that attorney or not. The Court

reiterates that due to the late timing of Defendant’s request, Defendant should

be prepared to proceed with a bench trial without the assistance of pro bono

counsel.

      The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from

this Order would not be taken in good faith and therefore IFP status is denied

for the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438,

444-45 (1962).

      Defendant has consented to electronic service. (Dkt. #171). The Clerk of

Court is directed to terminate the motion pending at docket entry 314.

      SO ORDERED.

Dated: June 15, 2021
       New York, New York

                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                         4
